The decision of this case turns upon the constitutionality of the Local Option Pool Hall Law enacted by the Thirty-third Legislature. That law was held unconstitutional by this Court in Ex Parte Mitchell, 109 Tex. 11, 177 S.W. 953. This holding was afterwards concurred in by the Court of Criminal Appeals, that court receding from the former holding of a majority of its members upon the question, from which former holding Presiding Judge Davidson had *Page 108 
dissented. Lyle v. State, 80 Texas Criminal, 606; 193 S.W. 680.
The decision in Ex Parte Mitchell controls the case, and accordingly the judgments of the Court of Civil Appeals and District Court are reversed and judgment is here rendered for the plaintiffs in error.